Submission of controversy on agreed statement of facts, pursuant to section 546 et seq. of the Civil Practice Act. Defendant is under contract to purchase a parcel of real property from the plaintiff. He has rejected title on the ground that it is unmarketable. Defendant contends that certain brothers and sisters of a deceased former owner, residents of Germany, were not made parties defendant in an action by the County of Nassau to foreclose the property for nonpayment of taxes. The estate of the deceased amounted to less than $10,000 and, therefore, his widow acquired the entire estate pursuant to subdivision 4 of section 83 *751of the Decedent Estate Law. It was, therefore, unnecessary to join the brothers and sisters of decedent as parties defendant in the action. Judgment unanimously directed for plaintiff, without costs, declaring the title to be good and marketable, and for specific performance of the contract. Present — Close, P. J., Hagarty, Johnston and Lewis, JJ.; Aldrich, J., not voting.